UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4144


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL EUGENE HOLLOMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cr-00246-WO-1)


Submitted:   January 18, 2017             Decided:   February 9, 2017


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dhamian A. Blue, BLUE LLP, Raleigh, North Carolina, for
Appellant.   Randall Stuart Galyon, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Eugene Holloman appeals his conviction and sentence

for possessing with intent to distribute a mixture containing

100     grams     or     more    of    heroin,       in     violation        of    21       U.S.C.

§ 841(a)(1), (b)(1)(B) (2012), and being a felon in possession

of firearms, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012).           Holloman       pleaded      guilty      through        a     written        plea

agreement, and the district court sentenced him to 168 months’

imprisonment.            On     appeal,    Holloman’s        counsel         filed      a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that    he   found       no     meritorious        issues    for    appeal        because          of

Holloman’s waiver of his right to appeal, but questioning three

aspects      of    the    proceeding       below.         Holloman       did      not       file    a

supplemental pro se brief after receiving notice of his right to

do so, and the Government elected not to respond to the Anders

brief.

       Although Holloman’s plea agreement contained an appellate

waiver, the Government has not sought to enforce it in this

case.     Thus, we review the record as required by Anders.                                    See

United States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007)

(“If an Anders brief is filed, the government is free to file a

responsive brief raising the waiver issue (if applicable) or do

nothing,     allowing         this    court    to    perform       the   required           Anders

review.”).

                                               2
       In the Anders brief, counsel, while expressing his belief

that the appeal waiver bars the appeal, questions the district

court’s denial of Holloman’s motion to suppress, calculation of

the drug quantity for sentencing, and enhancement of Holloman’s

sentence for maintaining a premises to manufacture or distribute

a controlled substance.                Holloman waived any appeal based on his

motion to suppress because he did not enter a conditional plea

preserving the right to appeal that issue.                           See United States v.

Bowles, 602 F.3d 581, 582 (4th Cir. 2010).

       Counsel’s arguments against Holloman’s sentence also fail.

The    preponderance         of    the    evidence       shows       that   Holloman         “was

responsible for at least the drug quantity attributed to him.”

United States v. Kiulin, 360 F.3d 456, 461 (4th Cir. 2004).                                   In

particular, the district court credibly linked seized currency

to    the    sale    of   heroin       and     therefore       properly     converted         the

currency into heroin weight when calculating the drug quantity.

See United States v. Sampson, 140 F.3d 585, 592 (4th Cir. 1998).

       For    the    premises          enhancement,       we     review       the     district

court’s decision for plain error because Holloman did not object

to    the    enhancement          at    sentencing.            See     United       States     v.

Strieper,      666 F.3d 288,     295   (4th     Cir.    2012).        Police     found

Holloman      inside      the     premises      without    the       owner,     but    with     a

person who appeared to receive orders from Holloman regarding

the   drugs    and     paraphernalia           inside    the    home.       Because      those

                                                3
facts indicate Holloman controlled the illicit activities at the

premises, the district court did not plainly err when it applied

the premises enhancement under U.S. Sentencing Guidelines Manual

§ 2D1.1(b)(12), cmt. n.17 (2015).

     In   accordance     with    Anders,     we    have   reviewed     the   entire

record in this case and have found no meritorious issues for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Holloman, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Holloman requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Holloman.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented       in    the    materials   before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4